 1   JOHN R. MANNING (SBN 220874)
     ATTORNEY AT LAW
 2   1111 H Street, # 204
     Sacramento, CA. 95814
 3
     (916) 444-3994
 4
     jmanninglaw@yahoo.com

 5   Attorney for Defendant
     SHANE BRAYTON
 6

 7                        IN THE UNITED STATES DISTRICT COURT

 8                       FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,             )   No. CR-S-13-406 GEB
                                           )
11          Plaintiff,                     )
                                           )   STIPULATION REGARDING
12   v.                                    )   EXCLUDABLE TIME PERIODS
                                           )   UNDER SPEEDY TRIAL ACT;
13                                         )   [PROPOSED] FINDINGS AND ORDER
                                           )
14                                         )
     SHANE BRAYTON,                        )   Date:    August 30, 2019
15                                         )   Time:    9:00 a.m.
            Defendant.                     )   Judge:   Hon. Garland E. Burrell, Jr.
16                                         )
                                           )
17

18

19          The United States of America through its undersigned counsel,
20
     Timothy H. Delgado, Assistant United States Attorney, together with
21
     counsel for defendant Shane Brayton, John R. Manning, Esq., hereby
22
     stipulate the following:
23
          1. By previous order, this matter was set for status conference on
24
     July 26, 2019.
25

26
          2. By this stipulation, the defendant now moves to continue the

27   status conference until August 30, 2019 and to exclude time between

28




                                           1
     July 26, 2019 and August 30, 2019 under the Local Code T-4 (to allow
 1
     defense counsel time to prepare).
 2

 3     3. The parties agree and stipulate, and request the Court find the

 4   following:

 5        a.    This case includes over 200 pages of discovery and a video.

 6        b. Counsel for Mr. Brayton is reviewing the case law related to
 7
               filing a suppression motion on behalf of Mr. Brayton.      To that
 8
               end, counsel for Mr. Brayton has requested additional
 9
               information from the government via an informal discovery
10
               request.   The government is in the process of responding to
11
               the informal discovery request.    Depending on what is produced
12
               (and/or, what is not produced) a discovery motion and/or a
13

14
               suppression motion may be filed by the defense.

15        c. The parties met to discuss and review case law related to

16             Rodriguez, 135 S. Ct. 1609 (2015); Evans, 786 F.3d 779 (9th

17             Cir. 2015); Landeros 2019 WL 166120 (9th Cir. Jan. 11. 2019);
18             and, any related (relevant) progeny.    As a result, the
19
               government is examining and deliberating their options going
20
               forward.   Simultaneously, the government, in light of the
21
               aforementioned meeting, is also examining and deliberating
22
               their response to the defense's long standing discovery
23
               request(s).
24
          d. Because of relatively unique factual and legal issues related
25

26             to this case, the government is discussing their response(s)

27             at the Supervisorial level.    As such, the government has asked

28             for additional time to prepare their responses.



                                          2
           e. Counsel for the defendant believes the failure to grant a
 1
             continuance in this case would deny defense counsel reasonable
 2

 3
             time necessary for effective preparation, taking into account

 4           the exercise of due diligence.

 5         f. The Government does not object to the continuance.

 6         g. Based on the above-stated findings, the ends of justice served
 7           by granting the requested continuance outweigh the best
 8
             interests of the public and the defendant in a speedy trial
 9
             within the original date prescribed by the Speedy Trial Act.
10
           h. For the purpose of computing time under the Speedy Trial Act,
11
             18 United States Code Section 3161(h)(7)(A) within which trial
12
             must commence, the time period of July 26, 2019 to August 30,
13
             2019, inclusive, is deemed excludable pursuant to 18 United
14

15           States Code Section 3161(h)(7)(A) ) and (B)(ii) and (iv),

16           corresponding to Local Code T-4 because it results from a

17           continuance granted by the Court at defendant's request on the
18           basis of the Court’s finding that the ends of justice served
19
             by taking such action outweigh the best interest of the public
20
             and the defendant in a speedy trial.
21
       4. Nothing in this stipulation and order shall preclude a finding
22
     that other provisions of the Speedy Trial Act dictate that additional
23
     time periods are excludable from the period within which a trial must
24
     commence.
25

26   ///

27   ///

28   ///



                                        3
       IT IS SO STIPULATED.
 1

 2
     Dated:   July 25, 2019                      /s/ John R. Manning
 3
                                                 JOHN R. MANNING
                                                 Attorney for Defendant
 4                                               Shane Brayton

 5
     Dated:   July 25, 2019                      McGregor W. Scott
 6                                               United States Attorney
 7                                         by:   /s/ Timothy Delgado
                                                 TIMOTHY H. DELGADO
 8
                                                 Assistant U.S. Attorney
 9

10

11
                                   ORDER
12
     IT IS SO FOUND AND ORDERED.
13
     Dated:   July 25, 2019
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                     4
